16051726DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 11/20/2020, in which: claims 1, 4-5, 14 are amended, claims 2, 6-13, 15-20 remain as filed originally and claim 3 is cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surauer (DE 102008025607).

Regarding claim 1, Surauer discloses a multirotor aircraft, comprising: a body comprising a main body (5) and a camera assembly with a camera (33, claim 1) coupled to the main body (5); a frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a) connected to the body (5), comprising multirotor propulsion system (1, 2, 3, 4); and a drive system (6, 7) coupled with the body (5) and the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a), for driving the body to rotate against the frame, 

Regarding claim 2, Surauer discloses wherein, the body (5) and the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a) are connected by a bearing (17, 18).

Regarding claim 4, Surauer discloses wherein the multirotor propulsion system comprises four actuator assemblies ([0006] additional aerodynamic actuators (rudder fins or duck rudder with or without additional counter-rotating propeller), and claim 6), wherein each of the four actuator assemblies ([0006] additional aerodynamic actuators (rudder fins or duck rudder with or without additional counter-rotating propeller), and claim 6) is mounted on the end of each arm (11a, 11b, 12a, 12b, claim 6).

Regarding claim 5, Surauer discloses wherein the multirotor propulsion system comprises eight actuator assemblies ([0006] additional aerodynamic actuators (rudder fins or duck rudder with or without additional counter-rotating propeller), claim 6, and wherein four further actuators, the outer axial and adjustable mechanisms 9a, 9b, 10a, 10b), wherein the end of each arm (11a, 11b, 12a, 12b) of the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a) is mounted with two actuator assemblies ([0006] additional aerodynamic actuators (rudder fins or duck rudder with or without additional counter-rotating propeller), and claim 6).

Regarding claim 6, Surauer discloses wherein, the drive system (6, 7) comprises an actuator (wherein element 6, 7 are actuators) and a transmission device (32a) coupled with the actuator (6, 7).

Regarding claims 7, 19, Surauer discloses wherein, the drive system (6, 7) is used to drive a part of the body (5b) to rotate against the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a), wherein the part of the body comprises the camera assembly (33).

Regarding claim 9, Surauer discloses wherein, the camera assembly (33) is configured to allow for continuous compensation of body (5) rotation or to work in three rotation modes separately with switching motion (Figs. 10-18).

Regarding claim 10, Surauer discloses wherein, the drive system (6, 7) comprises a rotary angle sensor (claim 1) for sensing the angle between the body and the frame.

Regarding claim 11, Surauer discloses wherein, the rotary angle sensor (claim 1) comprises a variable resistor, an optical system (wherein the sensor is an IR sensor which optical) or two inertial measurement systems disposed on the body (5) and the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a) respectively.

Regarding claim 12, Surauer discloses a shock absorbing mechanism (17a, 18a) coupled with the drive system (6, 7).

Regarding claim 13, Surauer discloses wherein, the shock absorbing mechanism (17a, 18a) comprises a coupling (wherein elements 17a and 18a each couple and support two of the supporting arms which would provide some shock absorbing characteristics).

Regarding claim 15, Surauer discloses further comprising: a controller electrically (32) connected to the drive system (6, 7) and configured to control the drive system (6, 7) to drive the body (5) to rotate against the frame (9a, 10a, 11a, 11b, 12a, 12b, 17a, 18a) automatically or according to a user command.

Regarding claim 16, Surauer discloses wherein, the controller (32) is further configured to initiate the rotation of the body (5) when a predetermined latitude (any desired user determined latitude) is reached by the multirotor aircraft.



Regarding claim 18, Surauer discloses wherein, the controller (32) is further electrically connected to the camera assembly (33) and further configured to control the camera assembly (33) to stabilize and/or point the camera automatically or according to a user command.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Surauer (DE 102008025607) in view of Hutson (WO 2014/062276).

Regarding claim 8, Surauer discloses the invention substantially as set forth above, but does not expressly disclose the location of the camera being on the top of the main body.
However, Hutson teaches a similar aerial vehicle (100) with a camera (106) mounted to the top of the main body (110).



Regarding claim 20, Surauer discloses wherein, the camera (33) assembly is configured to allow for continuous compensation of body (5) rotation or to work in three rotation modes separately with switching motion (Figs. 10-18).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Surauer (DE 102008025607) in view of Chen (US 9030149).

Regarding claim 14, Surauer discloses the invention substantially as set forth above, but does not expressly disclose body further comprises landing structures coupled to the bottom of the main body.
However, Chen teaches a similar aerial vehicle (1400) with landing structures (Fig. 14) mounted to the bottom of the main body.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Surauer, by mounting landing structures to the bottom of the main body, as taught by Chen, for the purpose of stabilizing the device on landing structures during landing and takeoff to reduce structural damage of the vehicle.

Response to Arguments
11/20/2020 have been fully considered but they are not persuasive. 

In response to applicants arguments at page 7 of remarks section regarding the prior art of Surauer not disclosing a first line and a second line and that the first line and second line are not parallel, Examiner respectfully disagrees. According to prior art Surauer at figure 6 the arms 11a and 11b that are connected to one end of the shaft (13, 14, 15) form a first line, as well as arms 12a and 12b connected to the other end of the shaft (13, 14, 15).  Elements 9a and 10a are rotary mechanisms that are mounted to the ends of the shaft connecting directly to the arms on each side.  These rotary mechanisms can be independently operated to rotate a single arm or all the arms which is depicted in figure 7.  Thus, upon operation of the aircraft and the rotary mechanisms, the arms would therefore not be parallel dependent on the desired movement of the aircraft.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642